 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 1 of 9 PageID: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 JOSE MEJIAS, on behalf of himself and all
 others similarly situated,


        Plaintiff,
                                                   COLLECTIVE ACTION COMPLAINT
 vs.
                                                            Jury Trial Demanded
 ABC AIRPORT PARKING LLC, and
 WILLIAM CASTILLO, individually

        Defendants.


       Plaintiff JOSE MEJIAS (“Mejias” or “Plaintiff”), on behalf of himself and all others

similarly situated, by and through his attorneys, upon personal knowledge as to himself and upon

information and belief as to other matters, brings this Collective Action Complaint against

Defendants ABC AIRPORT PARKING LLC (“ABC” or “Corporate Defendant”), and WILLIAM

CASTILLO (“Castillo”), individually (collectively “Defendants”), and alleges as follows:

                                      INTRODUCTION

       1.     Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

       violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29

       U.S.C. §201 et. seq. and the New Jersey State Wage Payment Law, N.J.S.A. 34:11-56a et

       seq. (as amended on August 6, 2019, S1790), and associated New Jersey Administrative

       Code, Ch.12:56-1:1, et. seq. (“NJAC”) (“collectively “NJWHL”).

       2.     Plaintiff brings this lawsuit against Defendants as a collective action on behalf

       of himself and all other persons similarly situated – who suffered damages as a result of




                                               1
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 2 of 9 PageID: 2




        Defendants’ violations of the FLSA pursuant to the collective action provisions of 29

        U.S.C. § 216(b).

        3.     Beginning in approximately 2015, and continuing to date, Defendants engaged in

        a policy and practice of requiring Plaintiff and members of the putative collective to

        regularly work in excess of forty (40) hours per week without providing overtime

        compensation as required by applicable federal and New Jersey state law.

        4.     Beginning in November 2018, and continuing to date, Defendants have failed to

        make available to Plaintiff earned sick leave as required by N.J.S.A. 34:11D-5.

        5.     The Plaintiff has initiated this action on behalf of himself and similarly situated

        employees to recover overtime compensation that Plaintiff and similarly situated

        employees were deprived of, liquidated damages, attorneys’ fees and costs.

        6.     The Plaintiff has initiated this action to recover unpaid wages for sick time earned

        and used, but not paid, plus associated damages under the statute, attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

        1.     This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and by 29 U.S.C. § 201, et.seq.

        2.     This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant

to 28 U.S.C. §§ 1332 and 1367.

        3.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.




                                                 2
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 3 of 9 PageID: 3




       4.      At all times material hereto, Plaintiff performed valet and driving duties for the

Defendants in New Jersey and based from Defendants’ headquarters located in Elizabeth, Union

County, NJ. Defendants are therefore within the jurisdiction and venue of this Court.

       5.      At all times pertinent to this Complaint, the Defendant, ABC, is a transportation

and valet company. ABC is engaged in interstate commerce or in the production of interstate goods

for commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendant

regularly assists clients that arrive from outside the tri-state area transporting them to and from

Newark Airport and/or providing valet services for out of state residents’ vehicles while they are

traveling. Alternatively, Plaintiff worked in interstate commerce, i.e., regularly assisting clients

that arrive from outside the tri-state area transporting them to and from Newark Airport and/or

providing valet services for out of state residents’ vehicles while they are traveling. Thus, Plaintiff

falls within the protections of the Act.

                                             PARTIES

       6.      Plaintiff Mejias is an adult individual who is a resident of Linden, Union County,

New Jersey.

       7.      Plaintiff Mejias was employed by Defendants full time as a valet and driver for

over four (4) years, or from in or about November 2015, until in or about February 12, 2020.

       8.      The individual Defendants own, operate, and/or manage ABC.

       9.       ABC is headquartered in Elizabeth, Union County, New Jersey.

       10.     At all times relevant to this Complaint, the Defendants employ individuals to

perform labor services on behalf of the Defendants.




                                                  3
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 4 of 9 PageID: 4




       11.     Upon information and belief, at all times relevant to this Complaint, the corporate

Defendant ABC’s annual gross volume of sales made, or business done, was not less than

$500,000.00.

       12.     At all times relevant to this Complaint, the Defendant ABC was and is an employer

engaged in commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

       13.     Upon information and belief, Defendant William Castillo is a New Jersey state

resident.

       14.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Castillo has been an owner, partner, officer and/or manager of ABC.

       15.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Castillo has had power over personnel decisions at ABC.

       16.     At all times relevant to this Complaint, individual Defendant William Castillo was

present at the business headquarters regularly, and managed the day to day financial operations,

the company time and pay practices and had the power to change same.

                                COLLECTIVE ALLEGATIONS

       17.     This action is properly maintainable as a collective action pursuant to the Fair

Labor Standards Act, 29 U.S.C. § 216(b).

       18.     This action is brought on behalf of Plaintiff and a putative collective consisting

of similarly situated employees who performed work for Defendants.

       19.     The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective

action are all victims of the Defendants’ common policy and/or plan to violate the FLSA and

NJWHL by failing to pay Plaintiff and similarly situated employees’ overtime wages, at the rate




                                                4
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 5 of 9 PageID: 5




of one and one half times the regular rate of pay, for all time worked in excess of 40 hours in

any given week pursuant to 29 U.S.C. § 207.

        20.    The claims of the Plaintiff are typical of the claims of the putative class. The

Plaintiff and putative class members were all subject to Defendants’ policies and willful

practices of failing to pay employees all earned overtime wages. The Plaintiff and putative class

members thus have sustained similar injuries as a result of Defendants’ actions.

        21.    Upon information and belief, Defendants uniformly apply the same employment

policies, practices, and procedures to all employees who work at the Defendants’ valet.

        22.    This action is properly maintainable as a collective action pursuant to § 216(b) of

the Act.

                                             FACTS

        23.    Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants employed the Plaintiff and members of the putative class to perform

tasks in furtherance of their valet and transportation business.

        24.    Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff Mejias for his overtime hours worked

in a work week.

        25.    Plaintiff Mejias was an hourly employee and his hourly rate of pay was $8.50 per

hour.

        26.    During the months of October, November, December and January, on average,

Plaintiff Mejias worked (10) shifts each week. Each shift was approximately (8) hours long

        27.    Plaintiff Mejias worked approximately (80) hours per week during these months.




                                                5
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 6 of 9 PageID: 6




       28.     During the remaining months of the year, February through September, on average,

Plaintiff Mejias worked (6) to (7) shifts per week. Each shift was approximately (8) hours long.

       29.     Plaintiff Mejias worked (48) or (56) hours per week during these months,

depending on the number of shifts in a given week.

       30.     Plaintiff Mejias was not paid at one-and-one half times his hourly rate of pay for

his hours worked over forty (40) in a workweek.

       31.     Plaintiff Mejias was only paid his regular rate of pay for all hours worked, including

those worked in excess of forty each week.

       32.     Upon information and belief, employees similarly situated to Plaintiff were also

only compensated at their regular rate of pay for all hours worked, regardless of the fact that they

worked in excess of forty (40) hours in a workweek.

       33.     Beginning in November, 2018, Defendants did not provide Plaintiff with paid

sick or personal time; rather, when Plaintiff took time from work, regardless of whether he was

sick, he was not paid.

       34.     At all times material hereto, Plaintiff and all similarly situated employees were

performing their duties for the benefit of and on behalf of Defendants.

       35.     This cause of action is brought to recover from Defendants overtime compensation,

liquidated damages, and the costs and reasonable attorneys’ fees under the provisions of 29 U.S.C.

§201,et.seq., as well as applicable provisions of the NJWHL, and to recover unpaid sick time in

accordance with the NJWHL, on behalf of Plaintiff during the material time.

       36.     At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff and all

similarly situated employees performed services and labor for Defendants for which Defendants




                                                 6
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 7 of 9 PageID: 7




made no provision to pay Plaintiff compensation to which he was lawfully entitled for all of his

hours worked in excess of forty (40) within a work week.

       37.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

him individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.

                                      COUNT I
                         RECOVERY OF OVERTIME COMPENSATION
                                PURSUANT TO THE FLSA

       38.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 37 above.

       39.     Plaintiff is entitled to be paid additional compensation for each of his overtime

hours worked per work period.

       40.     All similarly situated employees of the Defendants are also owed their overtime

rate for each and every overtime hour they worked and were not properly paid.

       41.     Defendants knowingly and willfully failed to pay Plaintiff and other similarly

situated employees at time and one half of their regular rate of pay for their overtime hours worked

in a work period.

       42.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

and all similarly situated employees have suffered damages plus incurring costs and reasonable

attorneys’ fees.

       43.         As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

situated employees are entitled to liquidated damages.


                                      COUNT II
                         RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE NJWHL



                                                     7
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 8 of 9 PageID: 8




       44.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 43 above.

       45.     Defendants’ afore mentioned conduct is in violation of the NJWHL. In violation

of New Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to pay the Plaintiff

and other members of the putative class their statutorily required overtime compensation for

the time they worked in excess of forty (40) hours a week for the Defendants.

       46.     Plaintiff and all similarly situated employees are entitled to one-and-one half times

their regular hourly wage for each hour of working time in excess of 40 hours in any week.

       47.     Defendants’ afore mentioned conduct is in violation of the NJWHL.

       48.     As a direct and proximate cause of Defendants’ actions, Plaintiff and all similarly

situated employees suffered damages, including but not limited to lost wages and liquidated

damages.

                                       COUNT III
                        RECOVERY OF DAMAGES FOR DEFENDANTS’
                        VIOLATION OF NEW JERSEY’S PAID SICK
                             LEAVE STATUTE SICK LEAVE


       49.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the paragraphs above.

       50.     Plaintiff was not provided sick leave.

       51.     Defendants did not have a policy by which Plaintiff earned sick leave.

       52.     As a result of not earning sick leave, Plaintiff suffered damages. Plaintiff seeks

actual damages, as well as additional damages as dictated in the statute.


                                          JURY TRIAL




                                                 8
 Case 2:20-cv-13543-KSH-CLW Document 1 Filed 09/29/20 Page 9 of 9 PageID: 9




      53.      Plaintiff demands a jury trial.



      WHEREFORE, Plaintiff JOSE MEJIAS, individually, and on behalf of all similarly

situated persons, demands judgment, against Defendants ABC AIRPORT PARKING, LLC, and

WILLIAM CASTILLO, individually, as follows:

      (1) on their first cause of action against Defendants in an amount to be determined at

            trial, including liquidated damages as permitted under the FLSA in the amount equal

            to the amount of unpaid wages, including third year damages, as well as interest,

            attorneys’ fees and costs; and

      (2) on their second cause of action against Defendants in an amount to be determined

            at trial, including liquidated damages as permitted under the NJWHL, as well as

            interest, attorneys’ fees and costs; and

      (3) on their remaining cause of action, in an amount to be determined at trial, plus

            attorneys’ fees and costs.



      Dated: September 29, 2020                  Respectfully submitted,

                                                  JAFFE GLENN LAW GROUP, P.A.

                                                  /s/ Andrew I. Glenn
                                                  Andrew I. Glenn, Esq.
                                                  Email: Aglenn@jaffeglenn.com
                                                  Jodi J. Jaffe, Esquire
                                                  E-mail: jjaffe@JaffeGlenn.com
                                                  33 State Road, Suite A-1
                                                  Princeton, New Jersey 08540
                                                  Telephone: (201) 687-9977
                                                  Fax: (201)595-0308




                                                    9
